FRIENDLY, Circuit Judge,
dissenting from the holding as to liability:
Courts must be exceedingly careful in defining the contours of the longshoreman’s action for negligence against the ship, which was preserved by § 905(b) of the 1972 amendments to the Longshoremen’s and Harbor Workers’ Compensation Act (LHWCA), lest too expansive notions of the ship’s ■ duty vitiate Congress’ intent to do away with absolute liability for vessels (the “unseaworthiness” doctrine) and make greatly improved compensation benefits the primary remedy for longshoremen and harbor workers. Congress’ objective, as is well known, was to curtail the triangular action whereby a longshoreman1 who had already received compensation benefits from his employer2 would bring a suit for unseaworthiness against the ship, which in turn would sue the employer. See Munoz v. Flota Merchante Grancolombiana, S.A., 553 F.2d 837, 839 — 40 (2 Cir. 1977). Much of any recovery by the longshoreman would return to his employer’s compensation insurer in satisfaction of its lien; another substantial portion would go to the plaintiff’s lawyer and medical experts; and there would be a further transactional cost in the ship’s recovery from the employer of its cost of defending against the longshoreman’s suit.
See, e. g., McLaughlin v. Trelleborgs Angfartygs A/B, 408 F.2d 1334 (2 Cir.), cert. denied, 395 U.S. 946, 89 S.Ct. 2020, 23 L.Ed.2d 464 (1969). Unless the courts keep the longshoreman’s negligence action against the ship within proper bounds, the ship’s situation will be worse in some respects than before since it will be deprived of its former third party action against the longshoreman’s employer. Moreover, the increased compensation payments, which *688Congress conceived as the usual source of making the longshoreman whole, will absorb a still larger share of his recovery against the ship with consequent attenuation of any benefit to the injured worker. And all this despite the fact that the employer is generally in a far better position than the ship to prevent accidents to its employees. See Lubrano v. Royal Netherlands S.S. Co., 572 F.2d 364, 370-371 and n. 7 (2 Cir. 1978) (Moore, J., dissenting). Such a result would contravene the objective of Congress whereby
. adequate workmen’s compensation benefits ... by assuring that the employer bears the cost of unsafe conditions, serves [sic] to strengthen the employer’s incentive to provide the fullest measure of on-the-job safety.
H.R.Rep.No.1441, 92nd Cong., 2d Sess. (1972), reprinted in 3 U.S.Code Cong. & Admin.News, pp. 4698, 4699 (1972).3 Nothing in the language of the statute or prior decisions of this court or others can justify imposition of liability on the ship under such circumstances as are presented here.
In retrospect it seems to have been a mistake for courts to give such talismanic significance to §§ 343 and 343A of the Restatement of Torts 2d as has sometimes been done. These sections are awkwardly drafted; 4 the framers had no notion that they would be applied to the tangled situations of ship loading or unloading; and they must be read together with Chapter 15, “Liability of an Employer of an Independent Contractor”. In dealing with § 905(b), courts would do better to consider the policies that actuated Congress in adopting the 1972 amendments. In my view Congress did not mean to subject the ship to liability for every dangerous condition known or knowable to it when it had a right to assume that this would be remedied by the employer, as § 941(a) requires. The typical cases where the ship was to be liable under § 905(b) would be for conditions of which it was or should have been aware but of which the employer was not and could not reasonably be expected to be and for affirmative acts of negligence for which the employer bore no responsibility (e. g., when the crew carelessly operated the ship’s machinery used in loading and unloading or when such machinery was defective).5
Decisions in other circuits have emphasized the primary responsibility of the employer and the right of the vessel to assume that this will be discharged. The Third Circuit disapproved a jury instruction that “[t]he responsibility for the safety of the longshoreman lies concurrently or jointly with the longshoreman’s employer, and with the shipowner.” Marant v. Farrell Lines, Inc., 550 F.2d 142 (3 Cir. 1977). Later, in Hurst v. Triad Shipping Co., 554 F.2d 1237, 1250 n. 35 (3 Cir.), cert. denied, 434 U.S. 861, 98 S.Ct. 188, 54 L.Ed.2d 134 (1977), Judge Hunter noted that
creation of a shipowner’s duty to oversee the stevedore’s activity and insure the safety of the longshoremen would . *689saddle the shipowner with precisely the sort of nondelegable duty that Congress sought to eliminate by amending section 905(b). Every shipowner has the authority to oversee stevedoring operations. If that authority, without more, suffices to charge the shipowner with a responsibility for detecting unsafe methods of operations and warning the longshoremen about them, then shipowners will be back in their pre-1972 position.
The Fourth Circuit has taken a similar view. It approved a jury instruction that the primary responsibility for the safety of a repairman on a ship rested upon the shipyard and not upon the shipowner. Riddle v. Exxon Transportation Co., 563 F.2d 1103, 1109 (1977).6 After noting the “modern” rule of a landowner’s liability set forth in §§ 343 and 343A of Torts Restatement and applied by this court in Napoli v. Transpacific Carriers Corporation, 536 F.2d 505 (1976), Judge Russell went on to say:
However, even under the modern rule, a vessel is not liable for “open and obvious” dangerous conditions, whether existing at time control of the vessel is relinquished by the vessel or arising afterwards with the knowledge of the vessel, if the danger is such that the stevedore or shipyard would be expected to correct the condition in the course of discharging its responsibility for the safety of the longshoreman or shipyard worker.
563 F.2d at 1111-12 (emphasis added). One author has written:
The consistent philosophy of these decisions is that in the ordinary situation shipowners are in no position to learn of unsafe conditions or methods arising during the stevedore’s operations; when the shipowners do learn of such dangers, ordinarily the stevedore and his employees will have an equal or greater awareness, so that the danger can be said to be open and obvious; and that the safety of stevedoring and other such operations is the primary and usually the sole responsibility of the stevedore.
Robertson, Negligence Actions by Longshoremen Against Shipowners Under the 1972 Amendments to the Longshoremen’s and Harbor Workers’ Compensation Act, 7 Journ. Maritime Law & Commerce 447, 473 (1976).
No decision of this court requires us to ignore the ship’s justifiable reliance on the independent contractors to perform their duty. Napoli v. Transpacific Carriers Corp., supra, 536 F.2d 505, which the district judge regarded as the fons et origo of imposition of broad liability on the ship, did nothing of the kind. Where, as in that case, there is no independent contractor, it is part of the ship’s duty to exercise reasonable care to inspect its own workers’ workplace, to remove grease spills, etc. In such a case there is no “independent contractor” with primary responsibility upon whom the ship may properly rely. As the Napoli court rightly said in rejecting the district court’s charge in that case: *690Napoli, supra at 508. Things are very different when the longshoreman works for an independent stevedore who has primary responsibility for the workplace. The decision of a divided panel in Lubrano v. Royal Netherlands S.S. Co., supra, 572 F.2d 364, is also distinguishable. In that case there was evidence of direct knowledge and participation of a ship’s officer who “approved and joined in the direction that the men keep working, although the dunnage was not there.” It was not a case where either the ship did not actually know of the danger and merely “should” have known, nor a case where at most the ship knew of the problem but could rely on others to alleviate it — in Lubrano the court found that the ship’s officer may have himself ordered the continuance of the dangerous situation.
*689a charge which relieves a shipowner of liability for a dangerous condition which was “known to the stevedore or to any of its employees” is clearly inappropriate where the shipowner, itself, is the stevedore.
*690In contrast this court has repeatedly recognized how far the ship may rely upon the independent contractor to rectify dangerous conditions that arise during loading and unloading. Munoz v. Flota Merchante Grancolombiana, S.A., supra, 553 F.2d at 840; Ruffino v. Scindia Steam Navigation Co., 559 F.2d 861 (2 Cir. 1977); Hickman v. Jugoslavenska Linijska Plovidba Rijeka, “ZVIR”, 570 F.2d 449 (2 Cir. 1978). The last of this line of cases is Cox v. Flota Merchante Grancolombiana, Docket No. 77-7338, decided May 10, 1978, 577 F.2d 798. There a unanimous panel directed dismissal of a complaint on facts which the majority properly concedes, see fn. 3, are indistinguishable from those in the instant case.7 While the majority disregards Cox because the opinion was handed down in the face of known disagreement by a majority of this panel, our district judges can scarcely be expected to function with so discordant a chorus on this court.
The first basis on which the district judge and the majority would hold the vessel liable — knowledge of the accumulation of grease — is plainly untenable. When Farrell Lines engaged Universal to load and Holler-an to lash the cargo, it was entitled to assume that they would perform the job in a workmanlike fashion, including compliance with the Safety and Health Regulations for Longshoring, 29 C.F.R. 1918.91(c), which require that “slippery conditions shall be eliminated as they occur,” and place responsibility for compliance on stevedores. See 29 C.F.R. §§ 1918.2(a); 1918.3(c); Brown v. Mitsubishi Shintaku Ginko, 550 F.2d 331, 333 (5 Cir. 1977). If grease had accumulated on the site of the accident for several hours, the responsibility for removing it or warning workers about it rested primarily on the independent contractors whose employees were regularly on the scene and were or should have been supervised, not on the ship. The ship would therefore certainly not have been negligent if it merely failed to discover the existence of the grease within the hours this assertedly was accumulating. Moreover, even if some unidentified ship personnel might have (or, as the district judge said even less convincingly, “should have”) seen the grease when they were “pulling out” cluster lights to help the longshoremen and carpenters — -assuming there was sufficient evidence for the judge to conclude that this had occurred, which I seriously doubt — this does not establish negligence on the part of the ship. First, any knowledge of the unknown deckhands about the grease would be imputable to Farrell Lines only if they had a duty to inform Farrell about it, ALI, Restatement of Agency 2d § 272, which they may not have had, see id. at § 275 illust. 6, unless, for example, they were ship’s officers, for which there was no proof at all. Moreover, even if the ship could be said to have had constructive notice of the condition, there was no reason to think that the independent contractors who were primarily responsible for eliminating or warning about it would not take care of the problem as they were bound to do. This is particularly so since, as the district judge noted, Trovato, a Holleran employee and witness for Canizzo, said he saw the grease at 1:30 P. M. and hence could have reported *691the condition to his employer for corrective action.
There is likewise no merit in the alternative theory that the ship’s deckhands aggravated the danger by placing the cluster lights on top of the grease and this aggravation was a substantial factor in causing Canizzo’s injury, ALI, Restatement of Torts 2d §§ 430,431. In the first place, there was no sufficient evidence to support this. Even if the testimony were deemed adequate to sustain the conclusion that the lights were brought out by deckhands rather than the longshoremen, there is no evidence that deckhands were responsible for placing them where Canizzo fell. Also, if the deckhands had placed the lights precisely at that spot, there were wires on the deck before the cluster lights were put out and Canizzo made no claim that he would not have fallen except for the lights. In his contemporaneous accident report he made no mention of the cluster lights, saying only that he “tripped over debris (old gear and wire),” and at trial his account of the accident was simply that he noticed grease on his overalls and shoes after his fall and that on the deck “there was a few wires there, with grease on them, and cluster lights with the wire hanging, you know, all messed up.” The basic cause of Canizzo’s slipping was, of course, the grease; its removal was the primary responsibility of the independent contractors, not of the ship. Beyond this, if the cluster lights in fact aggravated the danger caused by the grease and the wires, Canizzo’s employer had the responsibility and the opportunity to place them elsewhere and the ship was entitled to assume that it would.
The judgment should be reversed with instructions to dismiss the complaint.

. For simplicity I shall generally use the word “longshoreman” to include all persons covered by the Longshoremen’s and Harbor Workers’ Compensation Act, and the word “stevedore” to include their employers, although plaintiff Canizzo was a marine carpenter. Cf. 33 U.S.C. § 902(3) and (4).


. Before the 1972 amendments these were often inadequate, see Munoz v. Flota Merchante Grancolombiana, S.A., 553 F.2d 837, 839 (2 Cir. 1977).


. Identical language appears in the Senate Report, No. 92-1125, 92nd Cong., 2d Sess. 2 (1972).


. Section 343A, on which liability is here sought to be predicated, is a statement of when the possessor is not liable.


. This view does not run counter to the case stated in the House Report:
So, for example, where a longshoreman slips on an oil spill on a vessel’s deck and is injured, the proposed amendments to Section 5 would still permit an action against the vessel for negligence. To recover he must establish that: 1) the vessel put the foreign substance on the deck, or knew that it was there, and willfully or negligently failed to remove it; or 2) the foreign substance had been on the deck for such a period of time that it should have been discovered and removed by the vessel in the exercise of reasonable care by the vessel under the circumstances.
H.R.Rep.No.1441, supra, 3 U.S.Code Cong, and Admin.News at 4704 (1972). The crucial words are “willfully and negligently” and “in the exercise of reasonable care.” Reasonable care does not require the ship to act if it could properly expect that the contractors who were constantly coming and going in the area would do so. See Anuszewski v. Dynamic Mariners Corp., Panama, 391 F.Supp. 1143, 1149 (D.Md. 1975), aff'd, 540 F.2d 757 (4 Cir. 1976), cert. denied, 429 U.S. 1098, 97 S.Ct. 1116, 51 L.Ed.2d 545 (1977).


. In support of this the court stated in footnote 9:
See, for instance, Ramirez v. Toko Kaiun K.K. (N.D.Cal.1974) 385 F.Supp. 644, 653; Lucas v. “Brinknes” Schiffahrts Ges. (E.D.Pa. 1974) 379 F.Supp. 759, 768.
In the first case, the Court said:
“The primary responsibility for the safety of a longshoreman lies with the stevedoring company.”
In Lucas, the Court said:
“ * * * It is clear, however, that Congress decided that the primary duty to provide a safe place to work is on the stevedore.”
In Brown v. Ivarans Rederi A/S (3d Cir. 1976) 545 F.2d 854, 860 (U.S. appeal pending), the Court said:
“ * * * However, express language in the statute and the legislative history reports accompanying the 1972 Amendments amply demonstrate that for reasons of policy the major responsibility for the proper and safe conduct of the work was to be borne by the stevedore.”
563 F.2d at 1109 n. 9.


. Indeed the facts in Cox were stronger for the employee. There was evidence that placing pins in the beams was the ship’s responsibility and that a mate had agreed with the hatch boss to supply them.